IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-51063
                           Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

ROSS H. WALLACE, II,

                                              Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. P-97-CR-225-2
                          --------------------

                            August 26, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ross H. Wallace, II, entered a conditional guilty plea to

possession of marijuana with intent to distribute.       He contends

on direct appeal that the district court erred in refusing to

suppress evidence found by, and statements made to, the police

during a search of the car Wallace was driving.

         In reviewing the district court’s ruling on a motion to

suppress, the district court’s findings of fact are accepted

unless clearly erroneous, but its ultimate conclusion as to the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-51063
                                 -2-

constitutionality of the law enforcement action is reviewed de

novo.   United States v. Chavez-Villarreal, 3 F.3d 124, 126 (5th

Cir. 1993).   This court must review the evidence in the light

most favorable to the prevailing party, and the district court’s

ruling to deny the suppression motion should be upheld if there

is any reasonable view of the evidence to support it.     United

States v. Tellez, 11 F.3d 530, 532 (5th Cir. 1993).

     The district court’s findings regarding whether the Border

Patrol agents had reasonable suspicion to stop Wallace’s car was

not clearly erroneous.   “Reasonable suspicion” may be based on

information supplied by a confidential informant if the

information possesses “indicia of reliability.”   Adams v.

Williams, 407 U.S. 143, 147 (1972); United States v. Roch, 5 F.3d

894, 898 (5th Cir. 1993).   Evidence at the suppression hearing

revealed that the confidential informant was known to the Border

Patrol agent receiving the information and was considered highly

reliable, having given information in the past leading to several

arrests.   The original lookout provided information that two cars

may be involved.   When the arresting officer called in a license

plate check on the second car, he learned that the informant had

just called in with information on that car.   The totality of the

circumstances supports a finding that the arresting officer had

reasonable suspicion to stop Wallace’s car.

     Wallace also alleges that he did not properly waive the

rights provided in Miranda v. Arizona, 384 U.S. 436 (1966).      This

issue was not raised in the district court and is reviewed only

for plain error.   See United States v. Calverley, 37 F.3d 160,
                           No. 98-51063
                                -3-

162-64 (5th Cir. 1994)(en banc).   The testimony presented at the

suppression hearing shows that Wallace made a statement after

being read his rights at least twice, and Wallace did not state

that the statement was made unwillingly or that he did not

understand his rights.   Wallace has not shown plain error in the

district court’s finding that the confession was admissible.    The

decision of the district court is therefore AFFIRMED.